             Case 3:19-cv-05338-BHS Document 64 Filed 08/19/20 Page 1 of 13



 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     DAVID W. BATHKE,                                  CASE NO. C19-5338 BHS
 6
                              Plaintiff,               ORDER GRANTING IN PART
 7          v.                                         AND DENYING IN PART
                                                       DEFENDANTS’ MOTION FOR
 8   CITY OF OCEAN SHORES,                             SUMMARY JUDGMENT
     CRYSTAL DINGLER,
 9
                              Defendants.
10

11          This matter comes before the Court on Defendants City of Ocean Shores (“City”)

12   and Crystal Dingler’s (“Dingler”) (collectively “Defendants”) motion for summary

13   judgment. Dkt. 38. The Court has considered the pleadings filed in support of and in

14   opposition to the motion and the remainder of the file and hereby grants in part and

15   denies in part the motion for the reasons stated herein.

16                               I.   PROCEDURAL HISTORY

17          On April 23, 2019, Plaintiff David Bathke (“Bathke”) filed a complaint against

18   Defendants asserting numerous claims. Dkt. 1. On May 17, 2019, Bathke filed an

19   amended complaint asserting claims for violations of his due process rights under 42

20   U.S.C. § 1983 and breach of contract. Dkt. 11.

21          On June 28, 2019, Defendants filed a motion requesting summary judgment on the

22   § 1983 claims and arbitration on the breach of contract claim. Dkt. 13. On October 4,



     ORDER - 1
                 Case 3:19-cv-05338-BHS Document 64 Filed 08/19/20 Page 2 of 13



 1   2019, the Court granted the motion on Bathke’s § 1983 claims and denied the motion on

 2   the breach of contract claims. Dkt. 27.

 3           On October 7, 2019, the Court granted Bathke’s unopposed motion for leave to

 4   file a second amended complaint (“SAC”). Dkt. 29.

 5           On October 8, 2019, Bathke filed a motion for reconsideration of summary

 6   judgment limited to his § 1983 claim for a post-termination name-clearing hearing. Dkt.

 7   31. On October 9, 2019, the Court denied the motion. Dkt. 32.

 8           On October 16, 2019, Bathke filed his SAC. Dkt. 35. Bathke asserts seven claims

 9   for relief as follows: (1) breach of contract, (2) failure to provide due process, (3) failure

10   to provide a name clearing hearing, (4) declaratory relief, (5) retaliation, (6) promissory

11   fraud, and (7) negligent misrepresentation. Id. ¶¶ 33–77.

12           On March 16, 2020, Defendants filed a motion for summary judgment on Bathke’s

13   claims. Dkt. 38. On April 6, 2020, Bathke responded. Dkt. 54. On April 10, 2020,

14   Defendants replied and moved to strike evidence Bathke submitted in support of his

15   motion. Dkt. 55. 1 On April 15, 2020, Bathke filed a surreply responding to Defendants’

16   motion to strike and moving to strike some of Defendants’ evidence. Dkt. 60. 2

17                                  II. FACTUAL BACKGROUND

18           Bathke has over 35 years of experience in firefighting and managing fire

19   departments and has served as the fire chief of three different city fire departments. Dkt.

20
             1
              The Court denies the motion to strike as moot because the evidence is irrelevant to the
21   consideration of the issues.
             2
              The Court denies the majority of the motion to strike as moot with the sole exception being the
22   reference to Bathke’s state court complaint, which the Court considered.



     ORDER - 2
             Case 3:19-cv-05338-BHS Document 64 Filed 08/19/20 Page 3 of 13



 1   54-3, ¶ 2. In April of 2017, Bathke interviewed for the fire chief position with the City.

 2   Id. ¶ 4. After the interview, Dingler, the City’s mayor, asked Corey Kuhl (“Kuhl”), a

 3   lieutenant in the City’s Fire Department, to conduct a background check on Bathke. Dkt.

 4   45, ¶ 3. In addition to speaking with the individuals Bathke had listed as references, Kuhl

 5   decided to reach out to individuals at several fire departments in Washington that he

 6   knew interviewed Bathke as well. Id. ¶ 7. Kuhl contacted PJ Knowles (“Knowles”), the

 7   union president for the Maple Valley fire department. Id. On April 11, 2017, Knowles

 8   responded by sending Kuhl the two-page letter Knowles had drafted as his

 9   recommendation against hiring Bathke in Maple Valley, which reads as follows:

10                  David Bathke started as a firefighter in West Bend Wisconsin in
            1986. He left in 1992 for Wauwatosa FD and became a
11          paramedic/firefighter. David became a paramedic instructor and was hired
            part time with Lisbon FD while still working full time at Wauwatosa. The
12          Lisbon fire chief was in need of recruiting new paramedics (all part-timers)
            and hired David along with a couple other experienced medics to mentor
13          and oversee the newer inexperienced medics. David and the other “senior”'
            medics were given the title of Captain based solely on their medic
14          experience and oversight of the junior medics. David was hired by Ripon
            Area FD as fire chief in 2011, a rural fire district with no career firefighters
15          at that time. Within the same year of his hiring at Ripon, David was offered
            and accepted a Battalion Chief’s job (more accurately an assistant chief’s
16          job) at Hellsgate FD where he is currently the fire chief.
                    Bathke was the union president in Wauwatosa for a short time in
17          addition to being a teamster before his firefighting days, but he didn’t speak
            on this nor any other union experiences which made me wonder why.
18          According to those in Wauwatosa who worked with him, he burned all his
            bridges with administration for his aggressive handling of union issues with
19          management. While he is acknowledged as highly intelligent, he is also
            deemed selfish and will take care of himself first before the organization or
20          the people in it. His time as a chief officer has been limited to the last four
            years.
21                  What I didn’t get from Bathke was true honesty. He made claims
            that he has been successful in keeping all staff—all 39 of them through the
22          hardest times. In reality, the district has only 9 paid employees with the rest


     ORDER - 3
             Case 3:19-cv-05338-BHS Document 64 Filed 08/19/20 Page 4 of 13



 1         being provisional (or part-timers, similar to our residents). In 2015, without
           a SAFER grant, those 9 would have been reduced to five firefighters. In
 2         2014, there were 11 paid firefighters. During the entire time, he basically
           promoted himself and made statements that I believe he thought we wanted
 3         to hear. The difficulty in studying this candidate, is that he stated he did not
           want his line crew nor secretary to know he was testing out. Given this, we
 4         did not talk with his firefighters and had to be covert when talking with
           neighboring fd’s firefighters.
 5                 Before Bathke was the chief of Hellsgate, the local jurisdictions
           worked more cohesively with each other. According to a Payson firefighter
 6         (neighboring department), they used to train together more often but not in
           the last two years (since Bathke has been chief). Bathke has alienated
 7         Hellsgate from the nearby fire departments, even to the extent that when a
           neighboring FD was suddenly without their fire chief and Bathke offered
 8         support, he was turned down.
                   Hells gate fire departments revenue source.
 9                 Their levy assessment of dollars is 787,000 and their overall budget
           is 2.2 million. A large amount of money that contributes to their budget is
10         from grants, charges for transports, and wildland firefighting that stretches
           the resources thin.
11                 The truth is the SAFER grant expires in 2017, the Hellsgate area is
           maxed out on their levy, and if Bathke cannot magically create more
12         funding, they are back in the same predicament of not being able to retain
           career firefighters. Bathke is reaching to bring in another revenue source by
13         creating a publicly funded ambulance service that charges. He is stretching
           out his firefighters to bring in more revenue. The avenues he uses are:
14         wildland firefighting (talked about the huge amounts of money his type 6
           fire trucks make when activated and currently has two trucks working
15         across the country; one in Georgia), paramedic riding with his newly
           contracted air medivac, charging taxpayers for fire calls, and coming soon
16         if approved by the state—a full on ambulance service staffed jointly with
           neighboring firefighters.
17                 The funding for Hellsgate is a “house of cards” and I believe Bathke
           is looking to bail before it all comes tumbling down. His budget of
18         $120,000 for legal expenses for this year is for a reason—to fight whoever
           gets in his way of creating a transport agency to bring in funding. This is
19         with a revenue source of just $750k of tax levy monies.
                   After talking with a high level union representative, Bathke has co-
20         taught with this individual a class on collaborative labor-management
           issues. The rep says Bathke is a nice guy, the kind of guy he would have a
21         beer with. That is where the good ends. Bathke is the kind of chief who
           claims to have an, “open door policy” but uses it to divide his troops and is
22         insincere. In Arizona where there is no collective bargaining laws, they use


     ORDER - 4
             Case 3:19-cv-05338-BHS Document 64 Filed 08/19/20 Page 5 of 13



 1         the term, “meet and confer” whereupon the chief works out the employees’
           benefits then meets with the union representative and delivers the either
 2         good or bad news. That is the end of it. In Bathke’s world, his members’
           not asking for a “meet and confer” is a win for him. Basically, the troops
 3         are afraid to even ask for what they are deserved. He is also considered a
           conniving person who is manipulative.
 4                 This applicant concerns me greatly as I feel he is deceitful and his
           motivation for our fire chief’s position is all wrong. He is looking first and
 5         foremost to leave AZ. for WA. Whatever job he lands will be sufficient. He
           tested for both Tukwila and KCFD 20 and was not hired there. Also, his
 6         department in AZ is a significantly smaller operation compared to our fire
           district and I feel he is the least suited for our type of department.
 7                 Side note: In 2014, a Hellsgate provisional (volunteer) firefighter
           died during a physical endurance test for certification for wildland
 8         firefighting. Not to put blame nor responsibility, I think it pertinent
           information for review as this is a significant event. NIOSH Report:
 9         http://www.cdc.gov/niosh/fire/pdfs/face201412.pdf
                   Firefighters’ comments
10                 I wouldn’t want to work for him.
                   He’s a snake.
11                 He’s very selfish. Always looking out for himself.
                   He didn’t take direction well as a fire fighter in Wauwatosa.
12                 He was never promoted because he burned too many bridges.
                   He’s very smart and well educated. He was said to Know FLSA
13         better than FD Admin. Members generally relay if he was on your side it
           was a good thing. If he was against you, you’re in trouble.
14                 Knows Labor law very well. Is earning his law degree.
                   I keep hearing- Very smart, very selfish.
15                 Interview with David Bathke in person, Hells Gate FD was focused
           on funding mechanisms that were not sustainable.
16
     Dkt. 45 at 45–46. Kuhl forwarded this letter from his personal email to Dingler’s
17
     personal email. Dkt. 54-5 at 1. Dingler contends that “[a]t the time, [she] had some
18
     concerns about what was contained in the memo; but also felt that it was so inflammatory
19
     as to make me question whether it reflected some bias.” Dkt. 42, ¶ 9.
20
           On April 22, 2017, Dingler offered Bathke the position as the City’s fire chief. Id.
21
     ¶ 12. As part of the hiring process, Bathke and the City entered into an agreement stating
22


     ORDER - 5
             Case 3:19-cv-05338-BHS Document 64 Filed 08/19/20 Page 6 of 13



 1   that he could not be terminated except for “cause.” Dkt. 14-1 at 5. In November 2017,

 2   Bathke completed his probationary period, and the City converted his position to a full-

 3   time position.

 4          In November 2018, Dingler met with the City’s Human Resource Specialist Dani

 5   Smith (“Smith”) regarding concerns about Bathke and the fire department. Smith

 6   informed Dingler that the union firefighters were considering a vote of “no confidence”

 7   against Bathke. Dkt. 42, ¶ 21. Dingler then spoke with Kuhl who confirmed that Bathke

 8   had lost the confidence of the department. Id. ¶ 23. Dingler contends that she then spoke

 9   with Bathke regarding the impending vote of “no confidence.” Id. Bathke declares that

10   this meeting did not happen. Dkt. 54-3, ¶ 25.

11          On December 13, 2018, Dingler attended a meeting with Smith and senior

12   firefighters. Dkt. 42, ¶ 24. Kuhl informed her “that 100% of the union members had

13   issued a vote of ‘no confidence’ concerning” Bathke. Id. Two senior firefighters

14          then proceeded to describe the significant areas of concern regarding Chief
            Bathke’s management of the department, including his disregard for and
15          alienation of staff; his arrogant and narcissistic manner; the fact that his
            conduct was causing some members to seek employment with other
16          agencies; his poor relations with Grays Harbor Emergency Management
            (GHEMS); and other areas of significant concern.
17
     Id. On December 14, 2018, Dingler placed Bathke on administrative leave to conduct an
18
     investigation into the allegations against him. Id. ¶ 25. Bathke declares that the
19
     suspension “came as a complete surprise.” Dkt. 54-3, ¶ 32.
20
            After Dingler and Smith conducted an initial investigation, Dingler retained the
21
     services of an outside investigator, Robin Nielsen. Dkt. 42, ¶ 28. “Based on Ms.
22


     ORDER - 6
             Case 3:19-cv-05338-BHS Document 64 Filed 08/19/20 Page 7 of 13



 1   Nielsen’s initial verbal report of what she was learning from speaking with the various

 2   witnesses, [Dingler] decided to have [Nielsen] suspend her investigation.” Id. ¶ 29.

 3   Dingler essentially concluded that it would be better for the City to “explore the

 4   possibility of negotiating a severance and separation agreement” with Bathke rather than

 5   resolve the issues leading to his suspension. Id.

 6          On January 9, 2019, Kuhl sent Dingler an internal memo regarding the union’s

 7   vote of no confidence and attached Knowles’s letter. Dkt. 54-19. Kuhl stated that all of

 8   the union members, nineteen out of nineteen, “overwhelming approved a vote of no

 9   confidence in Chief Bathke.” Id. at 1. Kuhl also provided a list of six areas of concern in

10   Bathke’s leadership with short descriptions of those concerns. Id. at 2–4.

11          On January 16, 2019, Dingler sent a memo to Bathke informing him of the City’s

12   offer for Bathke to resign in return for four-months’ severance starting February 8, 2019.

13   Dkt. 14-6. Dingler stated that if Bathke refused the offer, then Bathke would be placed on

14   unpaid leave after February 8, 2019 and that she would “begin the disciplinary process

15   which will include providing [Bathke] appropriate notice and an opportunity to be heard

16   as to the basis for moving forward with separation.” Id.

17          Bathke refused the City’s offer and retained counsel. On January 23, 2019,

18   Bathke’s counsel sent a letter to Dingler officially rejecting the offer of resignation and

19   demanding that Bathke be removed from administrative leave and returned to his position

20   as fire chief. Dkt. 14-7. The letter contested the “cause” for termination and put the City

21   on notice that if the City proceeded with termination, Bathke intended to pursue all

22   available legal remedies. Id.


     ORDER - 7
             Case 3:19-cv-05338-BHS Document 64 Filed 08/19/20 Page 8 of 13



 1          On February 13, 2019, Dingler responded. Dkt. 14-8. She directed Bathke to

 2   appear at a pre-termination hearing and provided a summary of charges. Id. Dingler set

 3   forth six categories of charges as follows: (1) failure to establish trust and confidence

 4   among staff, (2) poor judgment and decision-making with respect to purchases and

 5   expenditures, (3) failure to comply with policies and legal requirements in personnel

 6   matters, (4) failure to respond promptly or properly to calls, (5) disrespectful comments

 7   and behavior to and about others, and (6) dishonesty. Id. Dingler attached over 150

 8   pages of documents supporting the charges. Id. On March 12, 2019, the hearing was

 9   held. On March 22, 2019, Dingler sent Bathke a letter informing him of the City’s

10   decision to terminate his employment for cause. Dkt. 14-10.

11          Bathke contends that several media posts have appeared after his termination. For

12   example, Bathke cites a March 13, 2019, article in the North Coast News that contains

13   damaging allegations against Bathke. Dkt. 54-3, ¶¶ 56–58. The article was based on

14   documents provided to the paper from the City pursuant to a public records request. Id. ¶

15   57. Bathke declares that the article has been “picked up by numerous national and

16   worldwide fire service media outlets and magazines.” Id.

17          Based on these articles, Bathke alleges that the City placed this damaging material

18   in his personnel folder sometime after it placed him on leave on December 14, 2018. Id.

19   Bathke also declares that he has applied for over 140 jobs throughout the nation but has

20   “not been offered any employment in [his] chosen profession as a firefighter or public

21   safety professional.” Id.

22


     ORDER - 8
             Case 3:19-cv-05338-BHS Document 64 Filed 08/19/20 Page 9 of 13



 1                                      III. DISCUSSION

 2   A.     Summary Judgment Standard

 3          Summary judgment is proper only if the pleadings, the discovery and disclosure

 4   materials on file, and any affidavits show that there is no genuine issue as to any material

 5   fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

 6   The moving party is entitled to judgment as a matter of law when the nonmoving party

 7   fails to make a sufficient showing on an essential element of a claim in the case on which

 8   the nonmoving party has the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317,

 9   323 (1986). There is no genuine issue of fact for trial where the record, taken as a whole,

10   could not lead a rational trier of fact to find for the nonmoving party. Matsushita Elec.

11   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (nonmoving party must

12   present specific, significant probative evidence, not simply “some metaphysical doubt”).

13   See also Fed. R. Civ. P. 56(e). Conversely, a genuine dispute over a material fact exists

14   if there is sufficient evidence supporting the claimed factual dispute, requiring a judge or

15   jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby, Inc., 477

16   U.S. 242, 253 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d

17   626, 630 (9th Cir. 1987).

18          The determination of the existence of a material fact is often a close question. The

19   Court must consider the substantive evidentiary burden that the nonmoving party must

20   meet at trial—e.g., a preponderance of the evidence in most civil cases. Anderson, 477

21   U.S. at 254; T.W. Elec. Serv., Inc., 809 F.2d at 630. The Court must resolve any factual

22   issues of controversy in favor of the nonmoving party only when the facts specifically



     ORDER - 9
            Case 3:19-cv-05338-BHS Document 64 Filed 08/19/20 Page 10 of 13



 1   attested by that party contradict facts specifically attested by the moving party. The

 2   nonmoving party may not merely state that it will discredit the moving party’s evidence

 3   at trial, in the hopes that evidence can be developed at trial to support the claim. T.W.

 4   Elec. Serv., Inc., 809 F.2d at 630 (relying on Anderson, 477 U.S. at 255). Conclusory,

 5   nonspecific statements in affidavits are not sufficient, and missing facts will not be

 6   presumed. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888–89 (1990).

 7   B.     Due Process

 8          Bathke’s remaining due process claim is based on allegations that Defendants’

 9   actions have prevented him from obtaining employment in his profession. The Ninth

10   Circuit has held that “there is substantive due process protection against government

11   employer actions that foreclose access to a particular profession to the same degree as

12   government regulation.” Engquist v. Oregon Dep’t of Agric., 478 F.3d 985, 998 (9th Cir.

13   2007), aff’d, 553 U.S. 591 (2008). The claim, however, is limited to “extreme cases,

14   such as a ‘government blacklist, which when circulated or otherwise publicized to

15   prospective employers effectively excludes the blacklisted individual from his

16   occupation, much as if the government had yanked the license of an individual in an

17   occupation that requires licensure.’” Id. (quoting Olivieri v. Rodriguez, 122 F.3d 406,

18   408 (7th Cir. 1997)).

19          Here, Defendants move for judgment on Bathke’s due process claim arguing that

20   he has failed to submit any evidence that a relevant City employee or Dingler circulated

21   or publicized stigmatizing content. Dkt. 38 at 10-13. The Court agrees because Bathke’s

22   claim is supported only by his own speculation. For example, he alleges that “the City”


     ORDER - 10
                 Case 3:19-cv-05338-BHS Document 64 Filed 08/19/20 Page 11 of 13



 1   or “Dingler” leaked Knowles’s letter to the public and press. Bathke, however, submits

 2   no actual evidence to support these allegations beyond his personal opinion. In fact,

 3   Defendants have submitted a complaint that Bathke filed in state court alleging that Kuhl

 4   intentionally leaked the letter to harm Bathke. 3 In the absence of any facts to support

 5   Bathke’s speculation, the Court concludes that Bathke has failed to create genuine issues

 6   of fact for trial on this issue.

 7           Similarly, Bathke asserts that someone from the City’s fire department submitted a

 8   complaint to the Washington Department of Health (“DOH”) in an attempt to have

 9   Bathke’s paramedic license revoked. Dkt. 54 at 24. The complaint, however, was

10   submitted anonymously, and the DOH closed the report without an investigation because

11   there was insufficient information to support the allegations. Bathke fails to explain how

12   this anonymous and uninvestigated complaint is either detrimental to his career prospects

13   or creates liability against Defendants.

14           Finally, Bathke vaguely refers to comments Dingler made that appeared in some

15   news articles. Dkt. 54 at 24. In reply, Dingler sets forth three statements that could

16   potentially be considered damaging to Bathke’s reputation. Dkt. 55 at 5. But all three

17   statements are reference circumstances that occurred such as Dingler placing Bathke on

18   leave while she investigated the allegations presented by the union. Bathke has failed to

19   establish any question of fact that these statements rise to the level of a government

20   blacklist as opposed to simple factual summaries of actual events. In fact, Knowles’s

21
             3
              Although Bathke moves to strike this complaint, the Court may take judicial notice of its
22   existence. Fed. R. Evid. 201.



     ORDER - 11
             Case 3:19-cv-05338-BHS Document 64 Filed 08/19/20 Page 12 of 13



 1   letter contained accusations that were more detrimental to Bathke’s reputation, and he

 2   was still hired after that letter was shown to the hiring committee. Therefore, the Court

 3   grants Defendants’ motion on Bathke’s substantive due process claims because Bathke

 4   has failed to submit sufficient evidence to establish material questions of fact for trial.

 5   C.     Breach of Contract

 6          “In a wrongful termination case, whether an employer properly determined it had

 7   just cause for termination is a question for the trier of fact.” Lund v. Grant Cty. Pub.

 8   Hosp. Dist. No. 2, 85 Wn. App. 223, 228 (1997).

 9          In this case, Bathke’s declaration and supporting evidence sufficiently creates a

10   question of fact on the issue of whether the City had just cause to terminate him. In

11   reply, Defendants attempt to undermine the holding in Lund by misquoting employment

12   discrimination cases. See Dkt. 55 at 11. Defendants, however, fail to provide any

13   persuasive authority or reason to take this question of fact away from the factfinder.

14   Therefore, the Court denies Defendants’ motion on Bathke’s breach of contract claim.

15   D.     Other Issues

16          Defendants moved for summary judgment on all of Bathke’s claims, and Bathke

17   only responded to the substantive due process claim and the breach of contract claim.

18   Dkt. 54. As to Bathke’s other claims, the Court grants Defendants’ motion for summary

19   judgment and dismisses Bathke’s claims for retaliation, promissory fraud, and negligent

20   misrepresentation.

21          Regarding trial, the Court does not know when civil jury trials will resume in this

22   district. Although the courthouse is currently scheduled to open September 8, 2020, jury



     ORDER - 12
             Case 3:19-cv-05338-BHS Document 64 Filed 08/19/20 Page 13 of 13



 1   trials will not begin at that time and, when jury trials do begin, the Court has numerous

 2   criminal trials that must be held before civil trials. The parties should consider a bench

 3   trial if they intend to keep their November 3, 2020 trial date. In the event that this trial is

 4   reset to a date in mid- to late-2021, the Court may consider declining supplemental

 5   jurisdiction over the remaining state law claim. Notrica v. Bd. of Sup’rs of Cty. of San

 6   Diego, 925 F.2d 1211, 1214 (9th Cir. 1991) (court should balance “judicial economy,

 7   convenience, fairness, and comity” in considering whether to assert pendant jurisdiction

 8   over state law claims after dismissing all federal claims).

 9                                          IV. ORDER

10          Therefore, it is hereby ORDERED that Defendants’ motion for summary

11   judgment, Dkt. 38, is GRANTED in part and DENIED in part as stated herein. The

12   Clerk shall terminate Dingler as a party.

13          Dated this 19th day of August, 2020.

14

15

16
                                                        ABENJAMIN H. SETTLE
                                                         United States District Judge

17

18

19

20

21

22


     ORDER - 13
